 In the MatterofCHICAGO ROTOPRINT COMPANY, EMPLOYERand"CHICAGO MAILERS UNION LOCAL No. 2,INTERNATIONAL TYPOGRAPHI-CAL UNION,A. F. L., PETITIONERCase No. 13-R-3730.-Decided February14, 1947Messrs.Herman M. Finch,Edward F. Muhl,andG. A. Preucil,ofChicago, Ill., for the Employer.Messrs.Louis BannermanandN.111.DiPietro,of Chicago, Ill., forthe Petitioner.Messrs.Lester Asher,,JohnJ.oHeelan,andLouisF. Coty,of Chicago,Ill., for the Intervenor.Mr. Martin Sacks,of counsel to the Board.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, on September 12, 1946, before Joseph Hektoen, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed. Intervenor's request fororal argument before the Board is hereby denied, inasmuch as weare of the opinion that the record adequately presents the issues andpositions of the parties.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERChicago Rotoprint Company, an Illinois corporation, is engaged inthe printing business in Chicago, Illinois.The Employer annuallypurchases raw materials valued in excess of $100,000, 80 percent ofwhich represents purchases from outside the State.The Employerannually receives for its printed products in excess of $100,000, ap-proximately 5 percent of which represents payment for printed mat-ter shipped to points outside the State of Illinois.The Employer admits and we find that it is engagedin commercewithin the meaning of the National Labor Relations Act.72 N L. R. B, No. 119.620 CHICAGO ROTOPRINT COMPANY621IT.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.Chicago Paper Handlers' Union, Local No. 2, of the InternationalPrinting Pressmen and Assistants' Union of North America, hereincalled the Intervenor, is a labor organization affiliated with the Ameri-can Federation of Labor, claiming to represent employees of theEmployer.III. THEALLEGED APPROPRIATE UNIT ,The Petitioner seeks a unit consisting of 7 of the 30 employees inthe shipping and receiving department of the Employer's printingplant.These 7 employees, asserted by the Petitioner to be engagedin "mailers work," are the 3 electric truckmen engaged in the movingof printed material from the presses to the shipping room and loadingplatform, the 2 load tiers who band together loads of printed materialby means of a band tying machine, the scow man who bands loads ofprinted material to boards in order to insure greater protection onlonger shipments, and the shipping clerk.,,Both the Intervenor and the Employer take the position that theunit sought is inappropriate, and that the entire shipping and receiv-ing department, in which the Intervenor is currently the bargainingrepresentative, constitutes the appropriate unit herein.2The plant involved in this proceeding is engaged in the productionof rotogravure signatures or sections of color printed material whichare shipped to, binderies to become part of magazines, mail ordercatalogues, and commercial booklets.The plant is divided into threedepartments,viz,the shipping and receiving room, the pressroom 3and a warehouse or storage room. Adjoining the shipping andreceiving room, on one side, is a railroad siding, and on the other sideis a loading- platform.The activities carried on in the shipping andreceiving- room consist of the unloading and movement of roll paperto the pressroom, the movement of printed material from the pressesto the shipping room and loading platform, the baling of waste paper,and the preparation of printed material for shipment.'The petition alleges as appropriate for the purposes of collective bargaining a unitincluding"all employees who, subsequent to the printed material leaving the presses, pickup loads of printed material and transfer such printed material to the shipping room,storage room or box cars or motor trucks by means of electrical trucks : employees whoband or tie printed material on skids or scows by hand or use of mechanical devices .employees who snip,receive, bundle, label, wrap or mail printed material,by hand oruse of mechanical devices, including foremen or assistant foremen supervising suchemployees "2The Intervenor moved to dismiss the petition on the ground,among others,that theunit sought by Petitioner is inappropriateBoth theIntervenor and the Employer alsourge as a ground for dismissal that the contract, which was executed before the filing ofthe instant petition, constitutes a bar to this proceedingHowever, for reasons appearingbelow,we find it unnecessary to pass on that question3The shipping room contains two presses,in addition to those in the pressroom. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe unit of seven of the employees of the shipping and receiving,department sought by the Petitioner does not conform to any adminis-trative or functional grouping in the plant. The Petitioner apparently,contends, however, that the normal and regular assignment of theemployees in question to the common task of handling printed materialjustifies the creation of a separate mailers' craft grouping for the pur-pose of collective bargaining.We do not agree.While the requestedemployees may, in the course of handling printed material, performsome of the operations identified with the mailers' craft,` their basicfunction is that of shipping and receiving employees.Thus, althoughthe type of electric donkey trucks used to move imprinted roll paperdiffers from that used to move printed material, and although em-ployees are regularly assigned to one or the other type of truck, thisis due to the Employer's need for efficiency rather than to any dis-tinction in the operation of either type of truck. Indeed, it appearsthat the process of learning the operation of either type of truck wouldtake less than a week.Moreover, the distinction between those whohandle printed material as trucknnen or load tiers and those who"handle unprinted paper appears, in part, to result from the shift towhich an employee is assigned, rather than from any recognized craftskill.The record indicates, in this connection, that shipments of rollTaper are normally received in the day time, or first shift, and that, atsuch times, all available men are assigned to the railroad platform,without distinguishing between those who normally handle printedor unprinted paper. It shows further that the handling almost ex-clusively of printed material by four of the individuals claimed byPetitioner to be mailers is clue to the fact that they work on the secondand third shifts when no shipments of paper arrive. The lack of anybasis for distinction among employees in this department is furtherborne out by the facts that all employees therein have the same super-visor, that there are no mailer foremen or assistant mailer foremensuch as Petitioner seeks, and that there is here absent any separatemailing room, or any physical separation between the claimed em-ployees and the others in the shipping room. In addition to the fore-going, it appears that there is some interchange among the employeesin the shipping room, and that the work of all 30 employees in thisdepartment is closely integrated and coordinated.Accordingly, inasmuch as the unit sought is without distinct craftor departmental characteristics, and otherwise lacks homogeneity, we"The Boaui has, in the past, defined mailers as those employees in a mailing loom Whoare engaged in wrapping, bundling, stamping typing, conveying and addressing of fin-ished printed mateualSeeMatter of The Post Printing and Publishing Company,59N 7. R B 1115,Matter of Cincinnati Daily Newspaper Publishing Association,55 N 1,R B 571,Matterof AS Abell Company,51 N L R B 1162,Matter of IV F HallPrinting Company.51N L R Ii 640 ,Matter of Flo?ide Publishing Company,50 N LTiB 229,Matter of R R DonnelleycfSons,59 N L I: B 122 CHICAGO ROTOPRINT COMPANY623perceive no basis on which to establish its appropriateness.We find,therefore, that the unit sought by Petitioner is inappropriate, and, weshall grant the Intervenor's motion to dismiss the instant petition.IV.TILE ALLEGED QUESTION CONCERNING REPRESENTATIONSince the bargaining unit sought to be established by the petition isnot appropriate, as found in Section III, above, we find that no ques-tion affecting commerce has arisen concerning the representation ofemployees of the Employer within the meaning of Section 9 (c) ofthe Act.ORDERIT IS HEREBY ORDERED, that the petition for investigation and certifi-cation of representativesof employees of Chicago Rotoprint Com-pany, filed by Chicago Mailers Union No. 2, International Typo-graphicalUnion, A. F. L., be, and it herebyis, dismissed.731242-47-vol 72-41